Pfeifer, J.,
dissenting in part and concurring in part. I respectfully disagree with the majority’s analysis of the automatic callback service.
The approval process at issue in this case constituted “state action” for purposes of constitutional analysis. The United States Supreme Court in Pub. Util. Comm. of D.C. v. Pollak (1952), 343 U.S. 451, 72 S.Ct. 813, 96 L.Ed. 1068, required “a sufficiently close relation” between a service being offered and government for there to be state action. Id. at 462, 72 S.Ct. at 820, 96 L.Ed. at 1077. Ohio law requires the PUCO to approve the proposed service before it can be offered. R.C. 4909.18. This review and approval process means that a service, while originating in the private sector, is adopted by the PUCO — a state organization. Thus, the plan, when approved by the PUCO, becomes state action.
The violation of privacy rights caused by the automatic callback service outweighs the profitmaking motives of Ohio Bell. Thus, I would find this state action to be unconstitutional. The automatic callback service provides no mechanism for victims of domestic violence to prevent their abusers from participating in this service. Abusers who are called by their victims can obtain their victims’ telephone numbers with the use of the automatic callback service. Armed with this number, an abuser could ascertain the location of his victim, which, in turn, *325not only threatens his victim with physical harm, but also imperils those who harbor her.
The minimal level of utility derived from the offering of an automatic callback service hardly justifies the haunting that abusers can direct to their victims thanks to this service.